Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 04/20/2021.
             Claims 1-30 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 04/20/2021 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 04/20/2021 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-30.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,010378.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 11,010378 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17/235826. (See table below). 
		
Instant Application claim 1
Patent No. 11010378 claim 1
A method comprising:
 receiving a query with a set of conjunctive predicates and a set of disjunctive predicates; generating, with a processor, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table; 






for each row in the probe-side table, looking up a value associated with that row in each of the lookup tables, and adding the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results; and returning the results set.
 A method comprising: 
receiving a query with a set of conjunctive predicates and a set of disjunctive predicates; generating, with a processor, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table, and each of the lookup tables references data associated with a build-side table and maps one or more values associated with at least one of the conjunctive predicate and disjunctive predicate columns to a set of references that reference rows associated with the build-side table; for each row in the probe-side table, looking up a value associated with that row in each of the lookup tables, and adding the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results; and returning the results set.


Claims 1-8 of Patent No. 11,010378 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 11
Patent No. 11010378 claim 9
 A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the one or more processors to: 
 receive a query with a set of conjunctive predicates and a set of disjunctive predicates;
  generate, with the one or more processors, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table; 






for each row in the probe-side table, lookup a value associated with that row in each of the lookup tables, and add the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results, and add the row to a results sets when there is a match; and return the results set.
 A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the one or more processors to: 
receive a query with a set of conjunctive predicates and a set of disjunctive predicates; 
 generate, with the one or more processors, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table, and each of the lookup tables references data associated with a build-side table and maps one or more values associated with at least one of the conjunctive predicate and disjunctive predicate columns to a set of references that reference rows associated with the build-side table; for each row in a probe-side table, lookup a value associated with that row in each of the lookup tables, and add the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results, and add the row to a results sets when there is a match; and return the results set.


Claims 9-16  of Patent No. 11,010378 satisfies all the elements of claims 12-20 of the instant application, and as such, anticipates the claims of instant application. 


Instant Application claim 21
Patent No. 11,010378 claim 17
A system comprising: a set of storage resources; and a query processor to, receive a query with a set of conjunctive predicates and a set of disjunctive predicates, generate, with the query processor, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table, 







for each row in a probe-side table, lookup a value associated with that row in each of the lookup tables, and add the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results, and return the results set.
 A system comprising: a set of storage resources; a query processor to, receive a query with a set of conjunctive predicates and a set of disjunctive predicates, generate, with the query processor, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table, and each of the lookup tables references data associated with a build-side table and maps one or more values associated with at least one of the conjunctive predicate and disjunctive predicate columns to a set of references that reference rows associated with the build-side table, for each row in a probe-side table, lookup a value associated with that row in each of the lookup tables, and add the row to a results sets when there is a match, wherein a match is found using at least a priority data queue for the disjunctive results, and return the results set.


Claims 17-24 of Patent No. 11,010378 satisfies all the elements of claims 22-30 of the instant application, and as such, anticipates the claims of instant application. 
  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 	Claims 1-2, 5-6, 8, 11-12, 15-16, 18, 21-22, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ghandeharizadeh et al. (US PGPUB 2014/0279944, hereinafter Ghandeharizadeh), in view of Dageville et al. (US PGPUB 2016/0034486, hereinafter Dageville), and in view of Ahmed et al. (US PGPUB 2014/0067789, hereinafter Ahmed).
As per as claim 1, Ghandeharizadeh discloses:
A method comprising: receiving a query with a set of conjunctive predicates and a set of disjunctive predicates (Ghandeharizadeh, e.g., [0031] and [0055], [0064], “…SQLTrig may support queries with simple aggregates, selection (both range and exact-match) predicates, equijoin predicates, and their conjunctive and disjunctive combinations…”); 
 	generating, with a processor, a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicates, wherein the generating includes filtering a probe-side table for each of the predicates using a range bloom filter based on at least a corresponding build-side table and adding surviving rows to a corresponding lookup table (Ghandeharizadeh, e.g., [0031], [0045], [0054-0056], [0062], [0074] and [0081],  “…SQLTrig may generate three triggers per table: One for a row insert, a second for a row delete, and a third for a row update. SQLTrig may support queries with simple aggregates, selection (both range and exact-match) predicates, equijoin predicates, and their conjunctive and disjunctive combinations…”);
 	for each row in the probe-side table (Ghandeharizadeh, e.g., [0054-0056], “…A dimension of the R-Tree may correspond to an attribute referenced by the conjunctive qualification list, see below for disjunctive predicates… generate a k dimensional value, an IT, that probes the R-Tree for matching polygons…”), looking up a value associated with that row in each of the lookup tables (Ghandeharizadeh, e.g., [0062], [0074], [0081], [0115-0116], “…selection predicates referencing different tables in combination with a join, an insert in (delete from) each table may look up the attribute value of the matching records in the other table that participated in the selection predicate…”), and adding the row to a results sets when there is a match(Ghandeharizadeh, e.g., [0079-0082], “…list consisting of conjuncts of multiple exact match selection predicates referencing a single table S, SQLTrig may author the trigger body of Table S to employ the attributes referenced by each selection predicate when processing rows inserted in (deleted from) S…”), wherein a match is found using at least a priority data queue for the disjunctive results (Ghandeharizadeh, e.g., [0118], “SQLTrig serer may maintain a hash table…registration queue…trigger queue and issues commands to register them with the RDBMS…”); and returning the results set (Ghandeharizadeh, e.g., [0032], [0038], [0109], [0115] and [0124], “…the key-value pairs may be at the granularity of a query string and its result set. With SemiData, the application developer may identify execution of a code segment with a key whose result is a value stored in the KVS…”).
	To clarify the language of “filtering a probe side table for each of the predicates using a range bloom filter based on at least a corresponding build side table and adding surviving rows to a corresponding lookup table” and “each row in a probe side table”.
However, Dageville, in an analogous art, discloses “filtering a probe side table for each of the predicates using a range bloom filter based on at least a corresponding build side table and adding surviving rows to a corresponding lookup table”, (Dageville, e.g., [0027-0032], “…expression (i.e. sub-tree) that produces S, where it can be used to filter the input before it even reaches the join at the probe operation. This technique has been implemented in many of the major relational data management products and is called "bloom filters" or "bloom join", also called "bit vectors" in very early work…”), “each row in a probe side table” (Dageville, e.g., [0032], [0035-0040], “…reads inner streams of data and probes a hash table to find matching rows as part of a hash operation…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Dageville and Ghandeharizadeh to manage data in a shared architecture is complex due to the distribution of data across many different processing nodes to archiving in improved query plan for a join of relation and pruned relation (Dageville, e.g., [0003-0004]). 
	To make records clearer regarding to the language of “a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicate”.
	However Ahmed, in an analogous art, discloses “ a lookup table for each predicate in the sets of conjunctive predicates and disjunctive predicate” (Ahmed, e.g., [0031] and [0047-0051], “…receives a query representation that marks a table with predicate(s) using a flag or some other stored indication. For example, the marking may indicate that the predicate(s) are marked disjunctive predicates should be used to filter rows from a base table before performing a join operation on the base table. The query representation joins the table using a join operation… that joins the table…the table has been marked with disjunctive predicate(s). If the disjunctive predicate(s) evaluate to TRUE for certain row(s) of base table(s) of the join operation, then those rows may be excluded from the join operation because the predicate(s) are marked disjunctive predicate(s) that have already been satisfied…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Ahmed, Dageville and Ghandeharizadeh to query with multiple predicates and one or more layers of sub-queries that are executed on large datasets in order to produce a single row of a results et for an outer query to archiving in predict and retrieve better search results (Ahmed, e.g., [0004-0008]).

As per as claim 2, the combination of Ahmed, Dageville and Ghandeharizadeh disclose: The method of claim 1, wherein each of the lookup tables comprises a hash table (Dageville, e.g., [0014] and [0032], “…building a hash table or building a `RangeBloomvec` data structure…”).
As per as claim 5, the combination of Ahmed, Dageville and Ghandeharizadeh disclose: The method of claim 1, wherein there is a match for a row when the row satisfies a conjunctive part of the set of conjunctive predicates and at least one of the disjuncts of the disjunctive predicates (Ghandeharizadeh, e.g., [0031], [0045], [0054-0056], [0062], [0074-0081],  “…SQLTrig may generate three triggers per table: One for a row insert, a second for a row delete, and a third for a row update. SQLTrig may support queries with simple aggregates, selection (both range and exact-match) predicates, equijoin predicates, and their conjunctive and disjunctive combinations…”).
As per as claim 6, the combination of Ahmed, Dageville and Ghandeharizadeh disclose: The method of claim 1, wherein the filtering further includes using at least a bloom filter (Dageville, e.g., [0027-0032], “…expression (i.e. sub-tree) that produces S, where it can be used to filter the input before it even reaches the join at the probe operation. This technique has been implemented in many of the major relational data management products and is called "bloom filters" or "bloom join", also called "bit vectors" in very early work…”).
As per as claim 8, the combination of Ahmed, Dageville and Ghandeharizadeh disclose: The method of claim 1, wherein the query plan includes a join operator for each set of disjunctive predicates (Ghandeharizadeh, e.g., [0011], [0031], “…query may include a join predicate, a selection predicate, a range selection predicates, multiple predicates, and/or an aggregate function”) and (Dageville, e.g., [0035-0036]).
Claims 3-4, 9-10, 13-14, 19-20, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ghandeharizadeh et al. (US PGPUB 2014/0279944, hereinafter Ghandeharizadeh), in view of Dageville et al. (US PGPUB 2016/0034486, hereinafter Dageville), and in view of Ahmed et al. (US PGPUB 2014/0067789, hereinafter Ahmed),  and further in view of Cruanes et al. (US PGPUB 2014/0258266, hereinafter Cruanes).

As per as claim 3, the combination of Ahmed, Dageville and Ghandeharizadeh disclose: The method of claim 1, wherein each of the lookup tables references data associated with a build-side table.
	The combination of Ahmed, Dageville and Ghandeharizadeh disclose lookup tables references data associated with hash table (Ghandeharizadeh, e.g., [0054-0056] and (Dageville, e.g., [0014], [0032], [0035-0040]), (Ahmed, e.g., [0031] and [0047-0051], but to Ahmed, Dageville and Ghandeharizadeh do not explicitly disclose the language of “data associated with a build side table”.
	However, Cruanes, in an analogous art, discloses “data associated with a build side table” (Cruanes, e.g., [0027-0030], “…output table queue, a shared hash value is used to compute consumer slave identifiers whereas in a hash join, the same shared hash value is used to build a hash table (build side) or probe a hash table to join rows (probe side)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cruanes, Ahmed, Dageville and Ghandeharizadeh to evaluating each hash join independently leads to redundant computation of a hash value from the same join key to computationally intensive task to archiving in execution overhead when the number of has computation required by an execution plan is large and redundant evaluation of other expressions may also negatively impact query execution overhead (Cruanes, e.g., [005-0006]).

As per as claim 4, the combination of Cruanes, Ahmed,  Dageville and Ghandeharizadeh disclose: The method of claim 3, wherein each of the lookup tables maps one or more values associated with at least one of the conjunctive predicate and disjunctive predicate columns to a set of references that reference rows associated with the build-side table (Ghandeharizadeh, e.g., [0054-0056] and (Dageville, e.g., [0014], [0032], [0035-0040]) and (Cruanes, e.g., [0027-0030], “…output table queue, a shared hash value is used to compute consumer slave identifiers whereas in a hash join, the same shared hash value is used to build a hash table (build side) or probe a hash table to join rows (probe side)…”).

As per as claim 9, the combination of Ahmed, Dageville and Ghandeharizadeh do not disclose: The method of claim 1, further comprising: scanning the probe-side table with a condition.
 	However, Cruanes, in an analogous art, discloses “scanning the probe-side table with a condition” (Cruanes, e.g., [0052-0055], “…a probe phase, hash join 502 scans the department name table for matches with the hash table. The output of hash join 502 is the department number, department name, and the employee information…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cruanes, Ahmed, Dageville and Ghandeharizadeh to evaluating each hash join independently leads to redundant computation of a hash value from the same join key to computationally intensive task to archiving in execution overhead when the number of has computation required by an execution plan is large and redundant evaluation of other expressions may also negatively impact query execution overhead (Cruanes, e.g., [005-0006]).

As per as claim 10, the combination of Ahmed, Dageville and Ghandeharizadeh do not disclose:
The method of claim 1, further comprising: scanning the build-side table with a condition.
	However Cruanes, in an analogous art, discloses “scanning the build-side table with a condition” (Cruanes, e.g., [0027-0030], “…output table queue, a shared hash value is used to compute consumer slave identifiers whereas in a hash join, the same shared hash value is used to build a hash table (build side) or probe a hash table to join rows (probe side)…” and  [0052-0055], “…a probe phase, hash join 502 scans the department name table for matches with the hash table. The output of hash join 502 is the department number, department name, and the employee information…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cruanes, Ahmed, Dageville and Ghandeharizadeh to evaluating each hash join independently leads to redundant computation of a hash value from the same join key to computationally intensive task to archiving in execution overhead when the number of has computation required by an execution plan is large and redundant evaluation of other expressions may also negatively impact query execution overhead (Cruanes, e.g., [005-0006]).

Claims 7, 17 and  27are rejected under 35 U.S.C. 103 as being unpatentable over Ghandeharizadeh et al. (US PGPUB 2014/0279944, hereinafter Ghandeharizadeh), in view of Dageville et al. (US PGPUB 2016/0034486, hereinafter Dageville), and in view of Ahmed et al. (US PGPUB 2014/0067789, hereinafter Ahmed),  and further in view of Kramer et al. (US Patent 10,545982, hereinafter Kramer).
As per as claim 7, the combination of Ahmed, Dageville and Ghandeharizadeh disclose:
The method of claim 1, further comprising: deduplicating the results set.
	The combination of Dageville and Ghandeharizadeh disclose filtering the results set (Dageville, e.g., [0014], [0025-0029]), but Ahmed, Dageville and Ghandeharizadeh do not explicitly disclose “deduplicating the results set”
 	However, Kramer, in an analogous art, discloses “deduplicating the results set” (Kramer, e.g., [col. 12, lines 15-50], “…deduplicate … matching results…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kramer, Ahmed, Dageville and Ghandeharizadeh to allow the system remove/delete/deduplicate the results and store the deduplicated results to archiving in eliminate any information that appears more than once in the results to reduce number results in order to save the storage space (Kramer, e.g., [col. 3, lines 20-50]).


Claims 11-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as a machine readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claim 21-30 is essentially the same as claims 1-10 except that it set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to joining data using a disjunctive operator using lookup table further looking up a value associated with that row in each of the lookup tables adding the row to a results set when there is a match.

a.	Li et al. (US PGPUB 2018/0089261, hereafter Li); “Levereaging Colummar Encoding for Query Operations” discloses leveraging column dictionaries of tables for join, group-by and expression evaluation operations, when performing a join operation, a matching of values may be performed on the build-side table using the unencoded, unencoded, values stored in the join-key dictionary(s) of the probe-side table, thus, significantly reducing the number of searching and matching operation.
Li also teaches scan of the probe side table, [0004] and [0006], join operation on a build side table [0027-0028].
Li further teaches hash table [0029], lookup table [0097]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163